Case 3:18-cv-00428-DMS-MDD Document 275 Filed 10/15/18 PageID.4099 Page 1 of 2

                                                                                                                             j · · Print Form
                                              United States District Court
                                                SOUTHERN DISTRICT OF CALIFORNIA


   Ms. L, et al.                                                                    Civil No. 3: l 8-cv-00428-DMS
                                                              Plaintiff,
                                                       V.                     PRO HAC VICE APPLICATION
   U.S. Immigration and Customs                                                   Plaintiffs, Ms. L, et al.
                                                            Defenllant.
   Enforcement, et al.                                                            Party Represented

   I,                       Sophia Gregg                            hereby petition the above entitled court to permit me
                               (Applicant)

   to appear and participate in this case and in support of petition state:
              My firm name: Legal Aid Justice Center
              Street address: 6066 Leesburg Pike, Suite 520 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              City, State, ZIP:Falls Church, Virginia 22041
                                                                       ------------------
              Phone number: 703-778-3450
              Email:             sophia@justice4al1.org
              That on       Jun 23, 2017          I was admitted to practice before                 USDC E.D. Va.
                                 (Date)
                                                                                         -------------
                                                                                                        (Name of Court)

              and am currently in good standing and eligible to practice in said court,
              that I am not currently suspended or disbarred in any other court, and
              that I   O have)       ~     have not)     concurrently or within the year preceding this application made
              any pro hac vice application to this court.
                                          (If previous application made, complete the following)
   Title of case
                       ---------------------------------
   Case Number                                                                    Date of Application
                       ------------------                                                                   --------
   Application:        D   Granted          D   Denied
              I declare under penalty of perjury that the foregoing is ~

                                                                                                (Signature of Applicant)

                                            DESIGNATION OF LOCAL COUNSEL
   I hereby designate the below named as associate local counsel.
   Aaron M. Olsen                                                                 619-342-8000
   (Name)                                                                         (Telephone)

   Haeggquist and Eck LLP
   (Firm)

   225 Broadway, Suite 2050, San Diego, CA 92101
   (Street)                                                                                                                (Zip code)




   I hereby consent to the above designation.
                                                                                  '"'"'"'" -~,:~,,
Case 3:18-cv-00428-DMS-MDD Document 275 Filed 10/15/18 PageID.4100 Page 2 of 2


    Pro Hae Vice (For this one particular occasion)

    An attorney who is not a member of the California State Bar, but who is a member in good standing of,
    and eligible to practice before, the bar of any United States court or of the highest court of any State or
    of any Territory or Insular possession of the United States, who is of good moral character, and who has
    been retained to appear in this Court, be pennitted to appear and participate in a particular case. An
    attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
    to him/her: (1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
    is regularly engaged in business, professional, or other activities in California.

    The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury
    (I) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
    and the date of admission, he/she is in good standing and eligible to practice in said court,
    (4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
    concurrently or within the year preceding his/her current application made any pro hac vice application
    to this court, the title and the case number of each matter wherein he made application, the date of
    application, and whether or not his/her application was granted. He/She shall also designate in his
    application a member of the bar of this Court with whom the Court and opposing counsel may readily
    communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
    file with such application the address, telephone number and written consent of such designee.

   ~       $206.00

    H application and fee require submission via U.S. Mail, please contact:

                                                         CASD Attorney Admissions Clerk
                                                         (619) 557-5329
